Title: John Gilbank to the American Commissioners, 17 November 1778
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen
Nantes, 17th. Novr. 1778
I have this Moment the honour of your Letter of Novr. 10th: in answer to mine of Octr. 6th: since which time I had the honour to write you Novr. 4th. past, and not receiving an Answer sooner, I yesterday wrote a third time which I imagine you will receive before this.
I am by your letter rendred compleatly distressed. Nor do I know which way to turn myself, or whom to apply to and without Money it is impossible to go away—or Stay—or do any thing.
I need not say any more upon the Subject, as I have already spoke full enough thereon, But to observe that you imagine it would be “a blameable partiality in you to lend more to me than to others of the same Rank and that You have thought it better to afford a Moderate supply to all our distressed Countrymen than to give to some all they were pleased to ask.”
As to partiality, I allow it wou’d be so, if one Officer of the same Rank was to receive a greater supply than another when the other had equal occasion for it, But I can see no partiality in supplying one with a larger Sum than another, if a smaller Sum will serve the one & the other has real necessity for a larger.
And as to supplying all our Countrymen, ’tis certainly very proper But then there ought to be a great difference between Merchantmen & Privateersmen and continental commissioned Officers, For the supply ordinarily given to the former is sufficient to bring them to a seaport and to subsist them till they can get Employment, of which there is very seldom a want, and, they are at liberty to accept; But with respect to Commissioned Officers ’tis far otherwise, and they are by no means at Liberty to accept other Employment till regularly discharged, which cannot be done in this Country; They must, I contend therefore, and ’tis the Custom of all Nations, be supported by their Ambassadors, in a manner suitable to their Rank and Pay, till a proper Opportunity arrives to conduct them to their Country. Without that, their hands being, as it were, tied, They must perish. And if the Country to which they belong should, refuse, or neglect to make suitable provision in such Cases, I apprehend, It, in the end will be the sufferer, as few people wou’d be tempted to serve it, to meet with such a merum pecus.
It many times undoubtedly will happen that a small supply may be sufficient, to carry them home and in that Case, ’tis their duty not to request or take more than enough; (as many doubtless will be left behind & daily arrive to be supported in like manner, and is always to be expected in time of war.) But where by unavoidable delays and want of Opportunities a larger Supply is necessary, surely it ought to be given, & that without any imputation of Partiality falling to the share of any one.
You desire me to be content with what I have had, & not apply to you again; Believe me, Gentlemen, it would have given me great Content, if I had had it in my Power to forbear the application, & to have saved you the Pain of hearing my Distress But as the matter stands, & that it is impossible for me to do without money I humbly hope you will see the propriety of granting me an order, and that by the first post I shall receive it, as there will be very little time to spare,
In Expectation of which I have the honour to remain Honourable Gentlemen Your most Obedient humble Servant
Jno: Gilbank 1st: Lieut:So. Cara. Continl. Regt. Artillery

Capt. Welsh & Lt. Hamilton (to whom you have wrote) not expecting to hear from you & receiving a Supply from a Friend in L’Orient, are gone thither—I shall forward your Letter to them by the first Post.

 
Addressed: Aux Honorables / Les Honbles: Messrs. B. Franklin, A. Lee, et J. Adams, Ecuyrs: / Plenipotentiaires deputès / des treize Etats unis de l’Amerique / a Paissy / près de Paris
Notation: M. Gilbank 17 Nov. 78
